Citation Nr: 0029397	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
loss of vision in the left eye, claimed to be a result of VA 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1942 
to May 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1999 rating decision 
in which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for loss of vision in the veteran's left 
eye, claimed to have resulted from VA medical treatment.  The 
veteran filed an NOD in November 1999, and the RO issued an 
SOC the following month.  The veteran filed a substantive 
appeal in December 1999.  


REMAND

A review of the claims file reflects that, in August 1998, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he 
specifically filed a claim of entitlement to benefits, under 
38 U.S.C.A. § 1151, for loss of vision in his left eye, 
claimed to have resulted from surgery performed in 1991 at 
the VA Medical Center (VAMC) in Northport.  In January 1999, 
the RO was notified by the Northport VAMC that the veteran's 
treatment records associated with that facility had been 
transferred to the New York VAMC.  

In February 1999, the RO received VAMC New York medical 
records, to include those associated with the VAMC Northport, 
dated from March 1991 to February 1994.  Among these records 
was a Standard Form 522 (Request for Administration of 
Anesthesia and for Performance of Operations and other 
Procedures), dated in April 1991, on which the veteran, by 
his witnessed signature, consented to cataract surgery on his 
left eye.  A treatment record, also dated in April 1991, 
noted the veteran's recovery after removal of a cataract from 
his left eye.  A treatment record later that month noted the 
veteran's visual acuity as 20/70.  A treatment record dated 
in May 1991 reflected the veteran's vision in his left eye as 
20/100.  A subsequent record, dated that same month, reported 
the veteran's visual acuity as 20/200.  It was also noted 
that the veteran was possibly suffering from CME (cystoid 
macular edema).  A June 1991 treatment record noted that the 
veteran was suffering from decreased visual acuity in his 
left eye since his surgery, that it was of an unknown 
etiology, and that it was possibly due to a macular problem.  
A July 1991 record noted an assessment of CME, with treatment 
to continue with Indocin.  The veteran's visual acuity was 
noted as 20/200 on the left.  

In addition, an operation report, dated in March 1993, 
reflected an operative diagnosis of retinal detachment of the 
left eye with proliferative vitreal retinopathy.  The 
operation performed was noted as a transparsplana vitrectomy 
with intentional retinotomy, internal subretinal fluid 
drainage, air fluid exchange, indirect laser and gas fluid 
exchange with 20 percent, C-3 and F-8.  With respect to 
clinical history, the veteran was noted to have undergone a 
scleral buckling procedure with transparsplana vitrectomy in 
February 1993, and to have recurrent pseudophakic retinal 
detachment with proliferative vitreal retinopathy in the left 
eye.  

Thereafter, in March 1999, the veteran was medically examined 
for VA purposes.  He reported that, prior to his cataract 
surgery in 1991, the vision in his left eye had not been 
entirely normal.  The veteran indicated that, a few days 
following his surgery, his vision had declined, and had not 
recovered since that time.  The veteran also indicated that, 
in 1993, he had been diagnosed with a retinal detachment in 
the left eye, and, following two surgeries, had not gained 
useful vision.  On clinical evaluation, with respect to the 
left eye, the pupil was found to be irregular, with a 
relative afferent defect.  The cornea was clear and thin; the 
anterior chambers were deep and quiet; and the iris was found 
irregular, with an updrawn pupil with intraocular lens 
capsule at the 12 o' clock position.  The posterior chamber 
lens implant was stable in the left eye, with no visible 
capsular support.  

In addition, fundoscopic evaluation of the left eye was 
somewhat limited due to the absence of cycloplegia.  The cup-
to-disk ratio was 0.7, with peripapillary atrophy 360 
degrees.  Marked retinal pigment epithelial atrophy was noted 
involving the entire posterior pole.  There was normal 
vasculature present.  Furthermore, the peripheral retina was 
intact 360 degrees status post retinal detachment repair, 
with extensive retinal pigment epithelial hypertrophy and 
cryoscars noted as 360 degrees.  

The examiner indicated  that examination of the left eye 
revealed extensive retinal atrophy involving the central and 
peripheral retina.  He reported that the cause of this 
retinal atrophy could not be determined by examination alone.  
He also indicated that such a presentation was not entirely 
consistent with retinal detachment following retinal 
detachment repair, even when the retinal detachment was two 
years in chronicity.  It was noted that it was possible that 
the veteran's loss of vision in his left eye was due to other 
etiologies, including age-related macular degeneration or 
histoplasmosis.  

The examiner further noted that the veteran had reported he 
had been informed that a retinal tear was present in his 
right eye, with an associated vitreous separation.  The 
veteran indicated that he was advised that he should consider 
pursuing prophylactic laser treatment to prevent a retinal 
detachment.  The examiner noted that it was possible that a 
similar etiology was responsible for the retinal tear in the 
left eye following a spontaneous vitreous separation.  
However, the details and etiology of the retinal detachment 
could not be determined based upon clinical evaluation alone.  
The examiner further noted that, although the veteran had had 
a successful reattachment of his retinal detachment in the 
left eye, there was no opportunity for him to enjoy a return 
of vision in that eye due to extensive chorioretinal atrophy 
involving his posterior pole.  

In November 1999, the RO received VAMC New York medical 
records, some duplicative, dated from July 1991 to March 
1993.  In particular, a February 1993 operative report noted 
a preoperative diagnosis of retinal detachment of the left 
eye with proliferative vitreoretinopathy.  The operation 
performed was a retinal detachment repair of the left eye, to 
include scleral buckle placement with transcleral cryotherapy 
and subretinal fluid drainage, transparsplana vitrectomy, air 
fluid exchange and gas fluid exchange with 19 percent, 
"C#F8".  That same month, November 1999, the RO received 
additional VAMC New York medical records, some duplicative, 
dated from January 1989 to March 1993.  Pertinent records 
were duplicative of those previously received.  

Also in November 1999, the RO received a statement from the 
veteran, dated in August 1999.  The veteran reported that, a 
day or two after his operation at the VAMC Northport, his 
vision had gone from 20/70 to virtually blind.  The veteran 
also indicated that he had not realized that he was entitled 
to compensation at the time of his loss of vision, given that 
he assumed that, when he signed a consent form, he waived 
that right.  

The Board is cognizant that, when the RO scheduled the 
veteran for his VA examination, it requested that the 
examiner review the veteran's claims file, and make a 
determination as to whether there had been carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, and/or medical and surgical treatment, for the 
veteran's cataract surgery.  In reviewing the March 1999 VA 
examination report, we note that the veteran's claims file 
was not available to the examiner, nor did the examiner 
render any specific opinion as to VA fault, etc.

The Board notes that upon initial review, the veteran's claim 
has not been found to be well grounded, under 38 U.S.C.A. 
§ 5107(a) (West 1991), as that statute has long been 
interpreted.  In this instance, there is a lack of medical 
nexus evidence linking the veteran's current left eye 
disorder to any VA treatment, in particular, his cataract 
surgery.  However, the Board is aware that the Court of 
Appeals for Veterans Claims has held that VA medical records 
and reports pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet.App. 611, 612-13 (1992).  In this respect, 
the RO scheduled the veteran for a VA examination in an 
attempt to further develop the record, even though it was 
under no duty to undertake such action.  The examination 
report, as noted above, was incomplete, and given this fact, 
the record before us is likewise incomplete.  Therefore, the 
Board believes an additional examination of the veteran 
should be undertaken that complies with the RO's initial 
request, and provides a more thorough picture of the 
veteran's disability and its etiology.  

Moreover, with further regard to the well-groundedness 
requirement arising out of 38 U.S.C.A. § 5107(a), see Murphy 
v. Derwinski, 1 Vet.App. 78 (1990), we recognize that several 
items of pending legislation contain amendments to section 
5107, affecting procedural aspects of claims development.  In 
this case, we find that, under the requirements and 
obligations embodied in all those provisions, the veteran has 
filed claims which are sufficient to warrant assistance by 
the VARO.

The substantive statutory criteria applicable to this case 
appear at 38 U.S.C.A. § 1151 (West 1991), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims n Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the appellant filed his claim for benefits 
under section 1151 in August 1998.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204.

In pertinent part, section 1151, as amended and currently in 
effect, provides as follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B)  an event not reasonably foreseeable . 
. . .

38 U.S.C.A. § 1151 (West Supp. 2000) (emphasis added).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if, in fact, the medical evidence were to establish 
additional disability which was caused by VA hospital care, 
or by medical or surgical treatment.  To determine this 
issue, the Board requires a medical opinion as to whether the 
facts of the veteran's case meet the statutory criteria 
above.

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 is REMANDED to 
the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his left eye disability 
since March 1999.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA of 
medical records in connection with each 
non-VA source identified.  The RO should 
also attempt to obtain any additional VA 
medical records not already on file which 
may exist, in particular, any further 
documentation regarding the veteran's 
consent to undergo the cataract surgery, 
and incorporate them into the claims 
folder.  

2. The RO should then schedule the veteran 
for a VA ophthalmological examination to 
evaluate the nature, extent, and etiology 
of the loss of vision in his left eye.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should reflect such 
review of the history of this case, and 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should render an opinion as to 
the etiology of the veteran's loss of 
vision in his left eye, i.e., whether it 
resulted from the VA treatment, and, if 
so, whether it was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or due to some not 
reasonably foreseeable event.  
Furthermore, the examiner should comment 
as to whether the veteran's loss of 
vision in his left eye could have been 
the result of his own willful misconduct.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3. Upon completion of the foregoing, the RO 
should review all the evidence of record, 
and should again consider the veteran's 
claim.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished an 
Supplemental Statement of the Case 
concerning all evidence added to the 
record since the last SOC.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


